DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2016/0146906) hereinafter “Suzuki” in view of Hioka et al. (US 2012/0001279) hereinafter “Hioka” and in further view of Minixhofer et al. (US 2010/0252900) hereinafter “Minixhofer”.
Regarding claim 1, Figs. 1A-1C of Suzuki teaches a semiconductor device, comprising: a semiconductor substrate (Item 103) of a first conductivity type (Paragraph 0057; P-type); and a Hall element (Paragraph 0051) on the semiconductor substrate (Item 103), the Hall element comprising: a magnetism sensing portion (Portion of Item 104 under Items 11-15; Paragraph 
While Suzuki further teaches where the semiconductor layer is n-type, Suzuki does not teach where the semiconductor layer surrounds a bottom surface of the magnetism sensing portion nor the semiconductor layer in direct contact with at least the bottom surface of the magnetism sensing portion and having a lower impurity concentration than an impurity concentration of the magnetism sensing portion and a uniform impurity concentration distribution.
Fig. 6 of Hioka teaches a hall element (Paragraph 0002) where a magnetism sensing portion (Item 102) of an n-type conductivity (Paragraph 0016) is surrounded by an n-type region (Item 103; Paragraph 0042), where the n-type region (Item 103) is in direct contact with at least the bottom surface of the magnetism sensing portion (Item 102) and where the n-type region (Item 103) has a lower impurity concentration (Paragraph 0024) than the magnetism sensing portion (Item 102) and a uniform impurity concentration distribution (Paragraph 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the magnetism sensing portion of Suzuki be a higher doped N relative to the N-type semiconductor layer of Suzuki and to have the lower doped N-type semiconductor layer of Suzuki surround the magnetism sensing portion of Suzuki as taught by Hioka such that the semiconductor layer surrounds a bottom surface of the magnetism sensing portion and the semiconductor layer is in direct contact with at least the bottom surface of the magnetism sensing portion and has a lower impurity concentration than an impurity concentration of the magnetism sensing portion and a uniform impurity concentration distribution because the presence of the semiconductor layer surrounding the magnetism sensing portion below and in direct contact with a bottom surface of the magnetism sensing portion and having a lower impurity concentration than the magnetism sensing portion and a uniform impurity concentration distribution allows for the semiconductor layer to act as a depletion layer suppressing region (Hioka Paragraph 0042) which results in a hall device that is more highly sensitive (Hioka Abstract; See also Hioka Paragraph 0025) and also allows for a chip size of the Hall device to be reduced (Hioka Paragraph 0025).      
Suzuki does not explicitly teach where the buried layer is spaced away from the magnetism sensing portion.
However, when the semiconductor layer of Suzuki surrounds and directly contacts the bottom surface of the magnetism sensing portion of Suzuki, as is motivated by Hioka, as stated above, the buried layer of Suzuki will be spaced away from the magnetism sensing portion.     
While Suzuki teaches the presence of a buried layer (Item 106) of the second conductivity type (Paragraph 0052; N-type) between the magnetism sensing portion (Portion of Item 104 under Items 11-15) and the semiconductor substrate (Item 103), where the buried layer (Item 103) is N+ doped (Paragraph 0011 where the buried layer is heavily doped), Suzuki does not explicitly teach where the buried layer has a higher impurity concentration than an impurity concentration of the semiconductor substrate, such that a depletion layer between the semiconductor substrate and the semiconductor layer does not reach the magnetism sensing portion. 
Minixhofer teaches a hall sensor (Paragraph 0010) where a buried n-type layer (Item 9) is present between a magnetic sensing portion (Item 3) and a substrate (Item 1), where the buried n-type layer (Item 9) has a higher impurity concentration (Paragraph 0054) than an impurity concentration of a lightly doped p-type semiconductor substrate (Paragraph 0054; Item 1), such that a depletion layer, which modulates the active region and introduces asymmetries is reduced (Paragraph 0020).
Hioka further teaches where no hall current flows in a depletion layer (Paragraph 0016). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the buried layer of Suzuki have a higher impurity concentration than an impurity concentration of the semiconductor substrate of Suzuki, such that a depletion layer between the semiconductor substrate and the semiconductor layer does not reach the magnetism sensing portion because this yields a Hall sensor with improved performance (Minixhofer Paragraph 0020) and because suppressing the depletion layer in the magnetic sensing portion yields a hall sensor with enhanced sensitivity and allows for a hall element chip size to be reduced (Hioka Paragraph 0025).
Regarding claim 5, Suzuki further teaches where the semiconductor layer (Item 104) comprises an epitaxial layer (Paragraph 0052).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2016/0146906) hereinafter “Suzuki” in view of Hioka et al. (US 2012/0001279) hereinafter “Hioka” and Minixhofer et al. (US 2010/0252900) hereinafter “Minixhofer” and in further view of Popovic (US 4929993) hereinafter “Popovic” and Herbert et al. (US 2015/0255709) hereinafter “Herbert”.
Regarding claim 4, Figs. 1A-1C of Suzuki teaches a semiconductor device, comprising: a semiconductor substrate (Item 103) of a first conductivity type (Paragraph 0057; P-type); and a Hall element (Paragraph 0051) on the semiconductor substrate (Item 103), the Hall element comprising: a magnetism sensing portion (Portion of Item 104 under Items 11-15; Paragraph 0052 where Item 104 serves as a magnetic sensing portion) of a second type conductivity (Paragraph 0052 where Item 104 is N-type) on the semiconductor substrate (Item 103) so as to be separated from (where buried layer [Item 106] is present) the semiconductor substrate (Item 103); a semiconductor layer (Item 104) of the second conductivity type (Paragraph 0052; N-type) surrounding side surfaces of the magnetism sensing portion (Portion of Item 104 under Items 11-15); a buried layer (Item 106) of the second conductivity type (Paragraph 0052; N-type) below the magnetism sensing portion (Portion of Item 104 under Items 11-15) and between the semiconductor substrate (Item 103) and the semiconductor layer (Item 104), the buried layer (Item 106) comprising: a buried layer (Item 106; equivalent to the Applicant’s second buried layer) of the second conductivity type (N-type) in the semiconductor layer (Item 104), and having a higher impurity concentration (Paragraph 0011 where Item 106 is heavily doped) than the impurity concentration of the semiconductor layer (Item 104), wherein outer lateral edges of the buried layer (Item 106) do not extend beyond outer lateral edges of the magnetism sensing portion (Portion of Item 104 under Items 11-15) when viewed in a diagonal cross section of the semiconductor device perpendicular to a top surface of the semiconductor substrate (Item 103).
While Suzuki further teaches where the semiconductor layer (Item 104) is N-type, Suzuki does not teach where the semiconductor layer surrounds a bottom surface of the magnetism sensing portion nor the semiconductor layer in direct contact with at least the bottom surface of the magnetism sensing portion and having a lower impurity concentration than an impurity concentration of the magnetism sensing portion and a uniform impurity concentration distribution.
Fig. 6 of Hioka teaches a hall element (Paragraph 0002) where a magnetism sensing portion (Item 102) of an n-type conductivity (Paragraph 0016) is surrounded by an n-type region (Item 103; Paragraph 0042), where the n-type region (Item 103) is in direct contact with at least the bottom surface of the magnetism sensing portion (Item 102) and where the n-type region (Item 103) has a lower impurity concentration (Paragraph 0024) than the magnetism sensing portion (Item 102) and a uniform impurity concentration distribution (Paragraph 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the magnetism sensing portion of Suzuki be doped higher relative to the N semiconductor layer of Suzuki and to have the semiconductor layer of Suzuki surround the magnetism sensing portion of Suzuki as taught by Hioka such that the semiconductor layer surrounds a bottom surface of the magnetism sensing portion and the semiconductor layer is in direct contact with at least the bottom surface of the magnetism sensing portion and has a lower impurity concentration than an impurity concentration of the magnetism sensing portion and a uniform impurity concentration distribution because the presence of the semiconductor layer surrounding the magnetism sensing portion below and in direct contact with a bottom surface of the magnetism sensing portion and having a lower impurity concentration than the magnetism sensing portion and a uniform impurity concentration distribution allows for the semiconductor layer to act as a depletion layer suppressing region (Hioka Paragraph 0042) which results in a hall device that is more highly sensitive (Hioka Abstract; See also Hioka Paragraph 0025) and also allows for a chip size of the Hall device to be reduced (Hioka Paragraph 0025).           
While Suzuki teaches the presence of a buried layer (Item 106) of the second conductivity type (Paragraph 0052; N-type) between the magnetism sensing portion and the (Portion of Item 104 under Items 11-15) and the semiconductor substrate (Item 103), where the buried layer (Item 106) is heavily doped N type, Suzuki does not explicitly teach where the buried layer has a higher impurity concentration than an impurity concentration of the semiconductor substrate, such that a depletion layer between the semiconductor substrate and the semiconductor layer does not reach the magnetism sensing portion. 
Minixhofer teaches a hall sensor (Paragraph 0010) where a buried n-type layer (Item 9) is present between a magnetic sensing portion (Item 3) and a substrate (Item 1), where the buried n-type layer (Item 9) has a higher impurity concentration (Paragraph 0054) than an impurity concentration of a lightly doped p-type semiconductor substrate (Paragraph 0054; Item 1), such that a depletion layer, which modulates the active region and introduces asymmetries is reduced (Paragraph 0020).
Hioka further teaches where no hall current flows in a depletion layer (Paragraph 0016). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the buried layer of Suzuki have a higher impurity concentration than an impurity concentration of the semiconductor substrate of Suzuki, such that a depletion layer between the semiconductor substrate and the semiconductor layer does not reach the magnetism sensing portion because this yields a Hall sensor with improved performance (Minixhofer Paragraph 0020) and because suppressing the depletion layer in the magnetic sensing portion yields a hall sensor with enhanced sensitivity and allows for a hall element chip size to be reduced (Hioka Paragraph 0025).
Suzuki does not teach where the buried layer comprises a first buried layer of the first conductivity type in the semiconductor substrate, and having a higher impurity concentration than an impurity concentration of the semiconductor substrate nor where the second buried layer is in contact with an upper surface of the first buried layer so as to form a PN junction therebetween.
Popovic teaches a Hall element device where a buried p-type region (Item 15) is directly below a buried n+-type region (Item 16) to form a PN Junction therebetween.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a first buried layer of the first conductivity in the semiconductor substrate of Suzuki such that the n+ buried layer of Suzuki is in contact with an upper surface of the p-type region taught by Popovic so as to form a PN junction therebetween because the PN junction forms a depletion region, depleted of mobile charge, so that the Hall device is linear and independent of changes in external temperature (Popovic Abstract). 
When the p-type region taught by Popovic is included in the structure of Suzuki in the manner taught by Popovic, outer lateral edges of the first buried layer will not extend beyond outer lateral edges of the magnetism sensing portion when viewed in a diagonal cross-section of the semiconductor device perpendicular to a top surface of the semiconductor substrate.  
The combination of Suzuki, Hioka, Minixhofer and Popovic teaches all of the elements of the claimed invention as stated above except where the first buried layer of the first conductivity type has a higher impurity concentration than an impurity concentration of the semiconductor substrate. 
Fig. 9 of Herbert teaches a Hall effect device where a p-type buried layer (Item 604) is formed in a p-type semiconductor substrate (Item 600)  and between the p-type semiconductor substrate (Item 600) and an n-type region (Item 602), where the p-type buried layer (Item 604) has a higher concentration (Paragraph 0060 where Item 140 [equivalent to Item 604 in Fig. 9] is doped into an already P-doped substrate) than a concentration of the p-type semiconductor substrate (Item 602).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first buried layer have a higher impurity concentration than an impurity concentration of the semiconductor substrate because the presence of the first buried layer having a higher impurity concentration than the impurity concentration of the semiconductor substrate helps to prevent or minimize a current diffusion  thus improving a sensitivity of detecting current (Herbert Paragraph 0042).
Regarding claim 8, Suzuki further teaches where the semiconductor layer (Item 104) comprises an epitaxial layer (Paragraph 0052).
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 04/14/2021, with respect to the rejection(s) of claim(s) 1 and 4 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC K ASHBAHIAN/Examiner, Art Unit 2891